Citation Nr: 0929003	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-12 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1968 to November 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from December 2005 and February 2007 rating 
decisions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran provided testimony at a June 2009 Travel Board 
hearing before the undersigned at the RO.  A transcript is 
associated with the claims folder.



FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's PTSD 
was productive of complaints including irritability, social 
isolation and suicidal ideation; upon objective evaluation, 
his speech and thought processes were logical and coherent, 
there was no danger to self or others, he was able to attend 
to activities of daily living, there was no disorientation, 
and there were no reports of obsessional rituals, delusions 
or hallucinations.

2.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected 
disabilities alone are not of such nature and severity as to 
prevent him from securing or following substantially gainful 
employment.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1110, 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board notes that the Veteran's claim for an increased 
rating for PTSD arises from his disagreement with the initial 
evaluation following the grant of service connection.  
Judicial precedent holds that, once service connection is 
granted, the claim has been substantiated, additional notice 
is not required, and any defect in previous notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice, beyond that afforded in the 
context of the Veteran's initial claim for service 
connection, is needed under the VCAA.  Thus, with regard to 
the Veteran's increased rating claim, the Board finds that 
that no additional assistance is required to fulfill VA's 
duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

With regard to the Veteran's TDIU claim, in June 2006, VA 
sent the Veteran a letter informing him of the types of 
evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  The Veteran was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  The letter also describes how VA 
determines disability ratings and effective dates.

The Board finds that the contents of the June 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess, 
supra.  In addition, the February 2007 rating decision, 
November 2008 SOC and February 2009 SSOC explained the basis 
for the RO's action, and the SOC and SSOC provided him with 
additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
prejudicial or harmful error in VCAA notice, and the 
presumption of prejudicial error as to the first element of 
VCAA notice does not arise in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Puget Sound VA Medical Center (VAMC), and private treatment 
records.  Moreover, the Veteran was afforded VA examinations 
in August 2005 and December 2008. 

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Higher Initial Evaluation for PTSD

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends he is entitled to an 
initial evaluation in excess of 70 percent for PTSD.  The 
current evaluation is effective from July 6, 2005, the date 
on which the Veteran's claim requesting service connection 
for PTSD was received.  


Such ratings are assigned pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under this general formula for 
rating mental disorders, a rating of 70 percent is assigned 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

The next higher, and highest available, rating of 100 percent 
is assigned where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

The Board has reviewed the medical evidence covering the time 
period on appeal, and finds that the criteria for a higher 
evaluation have not been met.  Specifically, the requirements 
for a 100 percent rating have not been demonstrated by the 
evidence.  

The medical evidence does not show gross impairment in 
thought processes or communication.  At a June 2005 mental 
health assessment at the VAMC, the Veteran's speech was of 
normal rate and rhythm, and the doctor described his thought 
processes as coherent and goal-directed.  At a July 2005 
medication management and evaluation at the VAMC, the doctor 
noted coherent and logical speech.  In August 2005, a VAMC 
doctor noted good insight, as the Veteran recognized that he 
was depressed and was receptive to treatment.  The August 
2005 VA examiner stated that while the Veteran was difficult 
to interrupt when speaking, his speech was otherwise normal, 
and there was no flight of ideas or pressure in his speech.  
Moreover, thought processes were normal.  The December 2008 
VA examiner observed that the Veteran was eager to present 
himself well during the examination, and that his speech, 
communication and concentration were within normal limits.  
The Veteran did not have slowness of thought, nor was he 
confused.  Judgment was not impaired, and abstract thinking 
was normal.      

There is no evidence of persistent delusions or 
hallucinations.  The VAMC psychologist recorded no delusions, 
obsessions or hallucinations at a June 2005 mental health 
assessment.  A month later, during a medication management 
and evaluation at the VAMC, the Veteran stated he had 
occasional suicidal thoughts, but denied intent as he said 
his wife needed him.  The August 2005 VA examiner observed no 
current or past delusions or hallucinations, and obsessional 
rituals were absent.  Although the December 2008 VA examiner 
recorded hypervigilance, there were no delusions or 
hallucinations.        

There is no record of grossly inappropriate behavior.  There 
is no indication that the Veteran interacted inappropriately 
with his treatment providers, nor is there any history of 
inappropriate behavior other than the irritability that the 
Veteran describes.    

The evidence does not show persistent danger of hurting self 
or others.  In a June 2005 PTSD questionnaire that the 
Veteran completed for his representative, he indicated that 
he had occasional suicidal thoughts, but no suicide attempts.  
That same month, during a mental health assessment at the 
VAMC, the Veteran stated he had suicidal ideation, but 
expressly denied suicidal intent, past suicide attempts, 
thoughts of violence, or homicidal ideation.  At the August 
2005 VA examination, the Veteran expressed no suicidal or 
homicidal ideation.  The December 2008 VA examiner opined 
that the Veteran was not a danger to himself or to others.            

There is no indication that the Veteran experiences 
intermittent inability to perform activities of daily living.  
The August 2005 VA examiner described the Veteran's 
appearance and hygiene as appropriate, although the Veteran 
stated his depression caused problems with day-to-day 
activities, as he didn't want to do anything.  The Veteran's 
appearance and hygiene were appropriate at the December 2008 
VA examination as well.     

The records do not show disorientation to time or place.  The 
December 2008 VA examiner stated that orientation was within 
normal limits, and there is no other indication that the 
Veteran was ever disoriented.  

There is no evidence of memory loss for the names of close 
relatives, own occupation, or own name.  The December 2008 VA 
examiner opined that the Veteran's memory was impaired to a 
mild degree, as he forgets names, directions and recent 
events.  Additionally, he forgets the content of books and 
movies that he read or watched almost immediately after 
watching and did not remember the examiner's name.  However, 
there is no indication that his memory impairment was to the 
degree required by the criteria for a 100 percent rating, as 
the Veteran was able to recount details about his work 
history and present relationships with others both during 
medical examinations and at the June 2009 Board hearing.  

Lastly, the record does not show total occupational and 
social impairment.  The August 2005 VA examination report 
records impairment in these areas due to PTSD.  Specifically, 
the examiner wrote that the Veteran had difficulty in 
establishing and maintaining effective work and social 
relationships due to irritability and reduced socializing.  
At the December 2008 VA examination and throughout the 
medical records, the Veteran described irritability and 
difficulty getting along with people such as his supervisor 
at work and his wife.  At the June 2009 Board hearing, he 
testified that his wife didn't like him because he did not do 
anything around the house and spoke too loudly because of his 
hearing loss.  Moreover, they rarely did things together, 
although he did enjoy going grocery shopping with her.  
However, there is no indication that the Veteran's social and 
occupational impairment is total.  Indeed, the December 2008 
examiner opined that, if he were given proper treatment with 
good psychiatric medications and monitoring, and the 
treatment focused toward goals that were concrete and the 
process was active, the Veteran could gain peace with his 
disability and gain a good deal of comfort in his life.      

In summary, the Veteran's symptoms for the rating period on 
appeal do not meet the criteria for the next higher 
evaluation of 100 percent.  Further, most of the symptoms 
have been consistent with the assigned evaluation of 70 
percent.  For example, he reported irritability, difficult 
getting along with others, and occasional suicidal ideation.  

Thus, based on the number of symptoms which are congruent 
with the current rating of 70 percent, the Board finds that 
the overall disability picture does not approximate the 
criteria for a 100 percent evaluation, and that the 
disability picture more nearly approximates the criteria 
required for the assigned 70 percent rating, pursuant to 38 
C.F.R. § 4.7.
  
In concluding that an increased disability rating in excess 
of 70 percent is not warranted for this rating period, the 
Board has also relied, in part, upon the Veteran's Global 
Assessment of Functioning (GAF) scores assigned throughout 
the rating period on appeal.  The GAF is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed., 1994).  

The Veteran was assigned GAF scores of 45, 54, and 48 at a 
June 2005 mental health assessment, an August 2005 VA 
examination, and a December 2008 VA examination, 
respectively.  GAF scores in the range of 41 to 50 represent 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  In addition, scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
Board finds that the scores assigned to the Veteran 
accurately reflect his currently assigned 70 percent rating.  

He reported occasional suicidal ideation, social isolation, 
and conflicts with co-workers and his wife.  These are all 
symptoms which fall into the criteria of the 70 percent 
rating category.  Thus, none of the GAF scores assigned 
warrants an increased rating.

Based upon the foregoing, the Board finds that the criteria 
have not been met for an increased rating for PTSD, for any 
part of the time period on appeal.  In reaching this 
conclusion, the benefit-of-the-doubt doctrine has been 
considered, but the preponderance of the evidence is against 
the claim for an increased rating.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected PTSD warrants an 
increased rating on an extra-schedular basis.  The governing 
criteria for the award of an extra-schedular rating call for 
a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In such an instance, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, hospitalization for PTSD has not been shown.  
Further, the Veteran's employment records show that he worked 
for the same company from 1986 to 2003, and he did not report 
missing work due to his PTSD when he was employed.  The Court 
has held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Thus, the evidence does not 
indicate that application of the regular schedular standards 
is rendered impracticable, and referral for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


III.  Entitlement to TDIU

A.  Applicable Law

VA will grant a total disability evaluation for compensation 
purposes based on unemployability when the evidence shows 
that the veteran is precluded from obtaining or maintaining 
any gainful employment consistent with his or her education 
and occupational experience, by reason of service-connected 
disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, VA Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
factor which places the claimant in a different position than 
other veterans with the same disability rating.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment because of economic circumstances is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose, 
supra.  As noted, consideration may not be given to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

As above, the Board has evaluated the entire record on 
appeal, and has resolved the benefit of the doubt in the 
Veteran's favor in reaching its determination.  See 38 
U.S.C.A. § 7104(a); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53 (1990); Alemany, 9 Vet. App. at 
519 (1996).

B.  Facts and Analysis

In this case, the Veteran contends that he is unable to 
secure gainful employment due to his service-connected 
disabilities.  Specifically, in an October 2006 letter, he 
said he was fired from his previous job at Boeing because he 
constantly had conflicts with his supervisor.  Impliedly, the 
Veteran asserts that his inability to interact well with his 
supervisor and other co-workers stems from his PTSD symptoms.  

Currently, the Veteran has been awarded the following 
disability evaluations:  70 percent effective from July 6, 
2005, for PTSD; 10 percent effective July 6, 2005, for 
tinnitus; and 0 percent effective from July 6, 2005, for 
bilateral hearing loss.  These awards have resulted in a 
combined service-connected disability rating of 70 percent 
from July 6, 2005.  
 
The Board notes that the Veteran meets the threshold criteria 
for schedular consideration for a grant of TDIU under 
38 C.F.R. § 4.16(a), in that he has a combined rating of at 
least 70 percent, with at least one disability rated at 40 
percent or greater.  

Further, the Board acknowledges the Veteran's June 2006 claim 
for total disability based on individual unemployability, 
wherein he contended he was fired from his last job at Boeing 
in August 2003 and had not worked anywhere since then.  In 
addition, records from Boeing, including an August 2003 
Employee Corrective Action Memo, show that his employment was 
terminated in August 2003.  The Veteran's VA Form 21-4192 
shows that he began receiving retirement/pension benefits 
from Boeing in June 2005.  

However, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities, alone.

The Veteran was afforded a VA examination in August 2005.  He 
stated that he had worked at a warehouse after separation 
from service from 1970 to 1984, and that his relationships 
with his supervisor and co-workers there was fair.  He then 
worked for Boeing from 1986 to 2003, where his relationship 
with co-workers was fair, but his relationship with his 
supervisor was poor.  He disagreed and argued with his 
supervisor, and did not like many of his co-workers.  He said 
he was fired in 2003 because of unauthorized overtime.  

Records from Boeing include an Employee Corrective Action 
Memo dated in August 2003, which states that the Veteran was 
discharged from employment at Boeing because he falsified 
timesheets, reporting overtime work he had not done.  

The Veteran applied for but was denied Supplemental Security 
Disability Income (SSDI) benefits.  In a November 2005 letter 
regarding its determination, the Social Security 
Administration (SSA) stated that the Veteran had claimed 
inability to work due to hearing loss, shoulder, bone spurs, 
foot problems, high blood pressure, anxiety and depression.  
SSA determined that, although the evidence showed limitations 
due to these conditions, the Veteran still had the capacity 
to work and do other work in his area of expertise, and 
therefore, disability could not be established.  Moreover, 
due to discrepancies in the evidence provided by the Veteran, 
his claim was referred to the Office of the Inspector 
General, which concluded that the Veteran was not a fully 
credible source of information.  The Veteran appealed this 
denial of benefits, and on a March 2006 Form SSA-3373-BK, 
Function Report, he wrote that he had expressed his opinion 
too many times while working at Boeing and disagreed with his 
supervisor too many times, and that was why he was fired.  
When responding to questions regarding his physical 
limitations, the Veteran repeatedly referred to a foot 
problem for which he had undergone surgery in October 2005, 
and to a work injury involving his right arm which had 
occurred in 2002 and also required surgery to correct.  The 
claims file contains more detailed treatment notes regarding 
both of these conditions, from various private treatment 
providers.     

Letters from the University of Washington Department of 
Orthopedics, dated in January and February 2006, state that 
the Veteran was involved in an industrial accident at Boeing 
in 2001 that involved his right arm.  Further, the injury 
required surgery and the Veteran would need 4 to 6 months off 
work for rehabilitation, following which it was hoped he 
would be able to return to gainful employment.

In his June 2006 claim for individual unemployability, VA 
Form 21-8940, the Veteran stated that he had put in over 60 
applications for jobs after being fired by Boeing in 2003, 
but received no responses.  

The Veteran was afforded a VA examination in December 2008 
with regard to all three of his service-connected 
disabilities - hearing loss, tinnitus, and PTSD.  The 
examination did not show any rating category change in the 
Veteran's hearing loss or tinnitus.  During the PTSD 
examination, the Veteran stated that he had appealed his 
termination from Boeing and won, but Boeing would not re-hire 
him.  The examiner did note that the Veteran had difficulty 
establishing relationships at work and that his PTSD did 
cause some occupational impairment.   

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran is unemployable due to his service-connected 
disabilities.  As previously stated, under existing law, 
there must be a showing that the Veteran's service-connected 
disabilities alone are sufficiently severe to cause 
unemployability, and neither non-service-connected 
disabilities nor advancing age may be considered.  Rather, 
the Board finds that the evidence does not establish 
unemployability and shows that several non-service-connected 
disability contribute significantly to the Veteran's physical 
limitations.  

First, records from Boeing show that the Veteran was 
terminated for falsifying timesheets, and not because of 
repeated conflicts with his supervisor as contended by the 
Veteran.  Although he now contends that the basis for his 
termination was untrue, the Board notes that there is no 
indication that he was terminated for any problem relating to 
his PTSD symptoms.  Moreover, the SSA determined in November 
2005 that the Veteran was not unemployable.  In addition, 
while we acknowledge that the Veteran's employability is 
impaired due to his PTSD as well as his other, non-service-
connected disabilities involving his shoulder and feet, there 
is no evidence showing that he is totally unemployable.  
Thus, the Board finds that the preponderance of the evidence 
is against a finding of unemployability due to service-
connected disability.  

In sum, the evidence does not show that the Veteran is 
unemployable, nor does it show that his difficulty in finding 
employment is due to his service-connected PTSD.  Thus, the 
greater weight of the evidence is against a finding that the 
Veteran is unemployable due to his service-connected 
disabilities, and there is no reasonable doubt to resolve in 
the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, supra.


ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder is denied.  

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


